RepoRT oe Committee in favob of Amos Rati-ibun.
In Assembly', February 9,ith, 1806.
Mr. Van Vechten, from the committee of privileges and elections, to whom Was referred the memorial of Salmon Buel, reported as follows, to wit:
That from .the testimony exhibited before the committee, and which is herewith submitted, it appears that Peter Hughes, Esq., the clerk of Cayuga, did, after the return into his office of the votes for member of Assembly, taken at the last election in and for the county of Cayuga, make and estimate a statement of the said votes whereby it appeared that the memoralist had a greater number of votes for a member of Assembly than Amos Rath bun; that the said Peter Hughes did thereupon make out, in due form, and subscribe a certificate of election of the memoralist, as one of the members of Assembly for the said county during the present year, and delivered the same certificate to a person who resided in the same town with the memorialist to be handed to him ; that immediately after such delivery of the said certificate, it was suggested to the said Peter Hughes, that the said Amos Rathbun had a greater number of votes in the town of Scipio, in the said county of Cayuga, at the said election, than had been allowed to him in the estimate and statement aforesaid, that the said Peter Hughes thereupon recalled his aforesaid certificate, before it had been delivered to. the memoralist, and searched for the original return of the votes of the said town which had been made into his office, and from.which he had made the estimate and statement aforesaid, but could not then find it, nor has he been able to find it since; that the said Peter Hughes thereupon sent a messenger to the office of the town clerk in and for the said town of *21Scipio, for a certified copy of the returns of the aforesaid votes filed there, and that the said messenger returned the next day with such certified copy from the said town clerk and. delievered the same to the said Peter Hughes, whereby 'it appeared that the said Amos Rathbun had three hundred and seventy-nine votes in the same town, and the memorialist two hundred and. fifty-one votes; that the said number of three hundred and fifty-nine votes. is right, or nine more than liad been allowed to'the said Amos Rath-bun in the first estimate and statement aforesaid of the said Peter Hughes; that the said Peter Hughes thereupon made a new estimate and statement of the votes taken at the said election for member of Assembly, whereby it appeared that the said Amos Rathbun had one vote more than the memorialist; that the said Peter Hughes, being as he deposes, convinced that his said first estimate and statement was erroneous, and that the last was correct, did accordingly alter and rectify his record of the said votes taken at the said election, and did make out and deliver a certificate to the said Amos Rathbun, of his election ; that the certified copy of the return so as aforesaid obtained by the said Peter Hughes, from the office of the said town clerk of Scipio, was sent for before, but not received by him until after the time limited by law for the return of the aforesaid votes into the office of the clerk of the said county; that it also appears from the affidavits of Jonathan Richmond and Abijah Capon, marked number one and four, herewith submitted, that at the canvass of the ballots taken for member of Assembly, in the said town of Scipio, at the' aforesaid election, a particular ballot, in the same affidavits described, was rejected by the cauvassers, and that had the said ballot been Canvassed and the vote .returned in favor of the memorialist, he would, according to the last estimate and statement aforesaid of the said' Peter Hughes, have had an equal number of votes with the said Amos Rathbun; that for further particular's respecting the true state of the votes taken in and for the said town of Scipio, at the aforesaid election for member of Assembly, and the conduct and proceedings of the said Peter Hughes in the premises, your committee beg leave to refer to the affidavits of the aforesaid Jonathan Richmond and Abijah Capen, marked number two and three, and of Samuel Cliid-fey, James Stancliff, John Groan and the said Peter Hughes, marked number one, two, three and four, herewith also submitted; that upon the facts herein above set forth, and which are stated in the affidavits above referred to, your committee are of opinion that the said Amos *22'Rathbun is entitled to retain his seat, as a member of this House, from the county of Cayuga.
Ordered, That the consideration of the said report be postponed until to-morrow.
Assembly Journal, 1806, pages 146, 147.
Amos Rathbun Awarded the Seat.
In Assembly, February 25, 1806.
The House then took into consideration the report of the committee of privileges-and elections on the memorial of Salmon Buel; thereupon,
Resolved, That the House do agree with the committee in their 'said report.
Assembly Journal, 1806, page 152.